ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant vigorously attacks the jurisdiction of the county court to try this appellant, it being his contention that under the State Constitution the justice court has original and exclusive jurisdiction over all criminal cases where the fine that could be imposed does not exceed two hundred dollars. He cites Art. 5, Sec. 16, and Art. 5, Sec. 19 of the State Constitution. The point he presents is interesting, and could occupy a large portion of this opinion except for the fact that same has been decided adversely to his contention in the Patterson case, 56 S. W. (2d) 458, and the Kugle case, 59 S. W. (2d) 417, which cases we utilize in overruling his contention.
Again appellant contends that the complaint and information are fatally defective in that they did not describe the number that was on the automobile tire alleged to have been stolen, his further contention being that such number was known to the sheriff, and therefore under Art. 403, C. C. P. *513it was necessary to state the number, if known, in the pleadings. We held in Baker v. State, 22 S. W. (2d) 936, as follows: “The indictment describes the alleged stolen property as ‘one 34-7 Goodyear Diamond tread casing of the value of $60.15; one inner tube of the value of $7.60; and one rim of the value of $3.25.’ It is claimed that this description of the property was too vague and indefinite to put the defendant upon notice of what he was charged with stealing. It is only required under Article 403, C. C. P., that property be described by náme, kind, quality, number, and ownership. Taking these allegations as a whole, we do not think the appellant could have possibly understood that he was charged with stealing an oil-well casing, as contended. In our opinion, the description of the property was sufficiently definite. Grissom v. State, 40 Texas Cr. R. 147, 49 S. W. 93; Campbell v. State, 61 Texas Cr. R. 504, 135 S. W. 548.”
Appellant contends that this matter relative to the auto tire was a civil dispute, and that the testimony shows no criminality upon the part of Young; that all Young’s dealings were out in the open, and evidenced no fraud nor intent to steal. Unfortunately for Young, when his connection with this tire was first challenged he admittedly told that which was not true, and evidently tried to deceive as to where he had obtained the tire, stating on the witness stand that his explanation of where he had obtained this tire was untrue, which false statement evidently had great weight with the jury relative to his honest possession of this allegedly stolen article. As we have heretofore held in the original opinion, we think his statement as to where he had obtained the tire, as testified to by the officers, was admissible, and had weight with the jury in destroying his later claim of a possession in good faith.
The motion is overruled.